35 So. 3d 1026 (2010)
K.P., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2794.
District Court of Appeal of Florida, Third District.
June 2, 2010.
Carlos J. Martinez, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nikole Hiciano, Assistant Attorney General, for appellee.
Before ROTHENBERG and SALTER, JJ., and SCHWARTZ, Senior Judge.
*1027 PER CURIAM.
Affirmed. Perez v. State, 801 So. 2d 1001 (Fla. 4th DCA 2001); Maseri v. State, 752 So. 2d 719 (Fla. 3d DCA 2000).